DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Jan. 14, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on page 8 that “there is still no disclosure that the processing circuit 570 can calculate a position of the object 502 according to the distance between the image sensing modules 510 and 530, in Lin”, Lin discloses “The computer system can also clear a discrepancy at a geospatial location if other autonomous vehicles passing the geospatial location of the discrepancy—detected by one autonomous vehicle—fail to return like discrepancy flags or if sensor data requested from these other autonomous vehicles by the computer system fail to reflect this discrepancy. The computer system can therefore continue to reevaluate a discrepancy at a particular geospatial location as additional autonomous vehicles pass this geospatial location and return sensor data to the computer system; 0054.” In other words, if the discrepancy flag is not triggered, there is no discrepancy, i.e., conditions that weren’t normal.  Therefore, the rejections are maintained.
In response to applicant’s argument on page 9 that “in Grimm, the central server "collect[s] [] data from a large number of vehicles and aggregate[es] it to detect trends." Grimm also discloses “[0032] As can be understood from the above discussion, each of the vehicles 110-150 will continuously gather data from onboard systems—such as the vehicle dynamics module 20, the object detection module 30, the system status module 40 and the V2V communications module 50 of the vehicle 10. However, it is not likely to be practical for every vehicle to communicate all of this raw data to the server 170. Rather, in one preferred embodiment, each of the participative sensing system vehicles 110-150 performs calculations locally to determine what threats—or hazardous events or conditions—exist which warrant sending a report to the server 17.” Thus, Grimm discloses multiple methods of aggregating and processing the data, at the AV or a server. Therefore, the rejections are maintained.

Specification
The amendment filed 01/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 22 recites “wherein the first zone is a zone that the AV already passed.” This indicates the vehicle is performing a loop while driving, which was not disclosed in the original application. Originally, a first AV passed a location, initiated a flag, and then a second AV passed the same location at a later time and cleared the flag. There is no disclosure about the same vehicle performing both tasks, and it is not the same as what is conveyed by the amended claims. Therefore, it is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 13 is objected to because of the following informalities: “flagging, by the AMS, the first zone” should have been “flagging, by the AMS, the second zone.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “wherein the first zone is a zone that the AV already passed.” This indicates the vehicle is performing a loop while driving, which was not disclosed in the original application. Originally, a first AV passed a location, initiated a flag, and then a second AV passed the same location at a later time and cleared the flag. There is no disclosure about the same vehicle performing both tasks, and it is not the same as what is conveyed by the amended claims. Therefore, it is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “based on second sensor data of the sensors of the AV”, however, it is unclear whether the “second sensor data” refers a second sensor, or the same sensor obtaining data at a second time. Therefore, it is rejected. Since claims 10-13 depend from claim 30, they’re rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11-13, 22-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al.,  (U.S. Patent Application Publication No. 2016/0133131 A1), [hereinafter Grimm], and further in view of Pazhayampallil, (U.S. Patent Application Publication No. 2019/0137287 A1), [hereinafter Pazhayampallil].
Regarding claim 9, Grimm discloses a method for road incident reporting (methods and systems are disclosed for participative sensing of road friction conditions by road vehicles, collection of the friction data from a large number of vehicles by a central server, processing the data to classify friction conditions by roadway and locale, and sending notifications of the friction conditions to vehicles as appropriate; 0006), comprising:
identifying, by a processor of an autonomous vehicle (AV) (autonomous vehicle systems; 0022) and based on first sensor data of sensors of the AV (Using data from the sensors 32; 0020), first road users currently in a first zone (Using data from the sensors 32, the object detection module 30 [i.e., processor] identifies objects in the vicinity of the vehicle 10, where the objects may include other vehicles, curbs and other roadway boundaries, pedestrians and any sort of objects that may be on or near the roadway; 0020), wherein the first zone was flagged at a past time as including a potential traffic issue (The participative sensing system vehicle 120 (as an example) can thus send hazardous condition reports to the server 170 based on individual or cumulative data about itself (such as a pothole strike or a loss of traction), based on calculations focused on another vehicle (such as dangerous driving behavior), or based on calculations focused on a location on a roadway (such as a traffic slowdown); 0036 [i.e., the previous vehicle sending hazardous conditions report]).
However, Grimm does not explicitly disclose identifying, by the processor, that the first road users are proceeding according to a speed limit of the first zone; and in response to identifying, by the processor, that the first road users are proceeding according to the speed limit of the first zone, sending, by the processor to the an autonomous mobility system (AMS), a first notification indicating that the potential traffic issue is cleared.
Pazhayampallil suggests:
identifying, by the processor, that the first road users are proceeding according to a speed limit of the first zone; and in response to identifying, by the processor, that the first road users are proceeding according to the speed limit of the first zone, sending, by the processor to the an autonomous mobility system (AMS), a first notification indicating that the potential traffic issue is cleared  (The computer system can also clear a discrepancy at a geospatial location if other autonomous vehicles passing the geospatial location of the discrepancy—detected by one autonomous vehicle—fail to return like discrepancy flags or if sensor data requested from these other autonomous vehicles by the computer system fail to reflect this discrepancy. The computer system can therefore continue to reevaluate a discrepancy at a particular geospatial location as additional autonomous vehicles pass this geospatial location and return sensor data to the computer system; 0054) 
Therefore, it would have been obvious at the time the invention was filed to incorporate the methods that may be used for deploying and employing a UAV for performing surveillance of a scene as taught by Grimm, with the discrepancy flags suggested by Pazhayampallil. The motivation would be to indicate that the discrepancy is no longer present. Pazhayampallil at 0059.
Regarding claim 11, Grimm, further in view of Pazhayampallil, [hereinafter Grimm-Pazhayampallil], suggest all the limitations and motivation of claim 30, as discussed above. Grimm also discloses wherein determining,  by the processor, that the threshold number of the second road users are not proceeding according to the expected speed limit of the second zone comprises: determining that the threshold number of the second road users are proceeding at a speed that is slower than the expected speed limit (The object detection module 30 can also determine the velocity of other vehicles on the roadway, and identify situations where vehicles are stopped [i.e., “slower”] that should ordinarily be moving (such as on a highway); 0020).
Regarding claim 12, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 30, as discussed above. Grimm also discloses wherein determining, by the processor, that the threshold number of the second road users are not proceeding according to the expected speed limit of the second zone comprises: determining that the threshold number of the second road users are stopped (The object detection module 30 can also determine the velocity of other vehicles on the roadway, and identify situations where vehicles are stopped that should ordinarily be moving (such as on a highway); 0020).
Regarding claim 13, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 30, as discussed above. Grimm also discloses transmitting, by the processor and to the tele-operator, the notification indicating the potential traffic issue at the second zone of the first road users (The participative sensing system vehicle 120 (as an example) can thus send hazardous condition reports to the server 170 based on individual or cumulative data about itself (such as a pothole strike or a loss of traction), based on calculations focused on another vehicle (such as dangerous driving behavior), or based on calculations focused on a location on a roadway (such as a traffic slowdown); 0036 and The advisories from the data at the box 240 are preferably issued using the telematics system 70 [i.e., a tele-operator], which is in direct and continuous communications with the central server 170; 0047); receiving, by the processor, a confirmation from the tele-operator of the potential traffic issue; and flagging, by an autonomous mobility system, the second zone of road users (In the scenario 100, based on the report of an obstacle on the road by the vehicles 120 and 130, the server 170 [i.e., autonomous mobility system] issues advisories [i.e., confirmation via flagging] to the vehicle 110, which is going to encounter the condition imminently [i.e., first zone]; 0029 and Fig. 7). 
Regarding claim 22, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 9, as discussed above. Grimm also discloses wherein the first zone is a zone that the AV already passed (Most of this data is evaluated and used by the host vehicle in real time, and discarded when it becomes stale [i.e., already passed]; 0004 and The data in the cloud server 630 follows a lifecycle which includes storage, aggregation, filtering, decay and eventual purging; 0086).
Regarding claim 23, Grimm discloses a autonomous vehicle (AV) comprising a processor (the data collection module 60 are comprised of at least a processor and a memory module, where the processors are configured with software designed to perform data collection and computations; 0024) to execute instructions to: (methods and systems are disclosed for participative sensing of road friction conditions by road vehicles, collection of the friction data from a large number of vehicles by a central server, processing the data to classify friction conditions by roadway and locale, and sending notifications of the friction conditions to vehicles as appropriate; 0006):
identify, based on sensor data of sensors of the AV (autonomous vehicle systems; 0022), first road users in a first zone (Using data from the sensors 32, the object detection module 30 [i.e., processor] identifies objects in the vicinity of the vehicle 10, where the objects may include other vehicles, curbs and other roadway boundaries, pedestrians and any sort of objects that may be on or near the roadway; 0020);
in response to determining that a threshold number of the first road users are not proceeding according to an expected speed limit of the first zone (A similar approach could be used to calculate a threat level of a location on a roadway, based on properties of multiple vehicles (such as how many vehicles are braking unexpectedly on a freeway)[i.e., threshold number]; 0036), send a first notification to an autonomous mobility system (AMS) indicating a potential traffic issue at the first zone (The participative sensing system vehicle 120 (as an example) can thus send hazardous condition reports to the server 170 based on individual or cumulative data about itself (such as a pothole strike or a loss of traction), based on calculations focused on another vehicle (such as dangerous driving behavior), or based on calculations focused on a location on a roadway (such as a traffic slowdown); 0036 and [0032] As can be understood from the above discussion, each of the vehicles 110-150 will continuously gather data from onboard systems—such as the vehicle dynamics module 20, the object detection module 30, the system status module 40 and the V2V communications module 50 of the vehicle 10. However, it is not likely to be practical for every vehicle to communicate all of this raw data to the server 170. Rather, in one preferred embodiment, each of the participative sensing system vehicles 110-150 performs calculations locally to determine what threats—or hazardous events or conditions—exist which warrant sending a report to the server 17);
in response to a trajectory of the AV being blocked, initiate a request to a tele-operator for assistance (In the case of a tree or other obstacle on the roadway 102, as an example, the vehicles 120 and 130 would both have detected the large, static object in an unexpected location on the road surface. The vehicles 120 and 130 may also have performed braking and/or steering maneuvers in response to the presence of the obstacle. This data is communicated to the central server 170, in the manner discussed relative to the vehicle 10 of FIG. 1; 0028 and The advisories from the data at the box 240 are preferably issued using the telematics system 70 [i.e., a tele-operator], which is in direct and continuous communications with the central server 170; 0047);
identify, based on sensor data of the AV, second road users in a second zone (At box 242, long term characterization advisories are issued to vehicles or other entities. Long term characterization advisories to vehicles may include advisories which can be used for route planning [i.e., second users in a second zone]—such as a recommendation to avoid taking a certain route which is chronically congested at the expected time of travel), wherein the second zone is flagged as including the potential traffic issue (The server 170 also issues advisories of the obstacle in the roadway 102 to the vehicles 140 and 150, which are headed in the direction of the event location 160; 0030 and Fig. 2 showing multiple zones with multiple issues);
identifying that the second road users are proceeding according to a speed limit of the second zone (The data at the boxes 210-230 will preferably have one or more decay function applied to it. For example, the raw event data from individual vehicles at the box 210 may have certain rules for half-life and eventual purging, where each individual event report may carry full weight for a predetermined amount of time, and then decay in weight factor after that; 0043); and
However, Grimm does not explicitly disclose in response to identifying that the second road users are proceeding according to the speed limit of the second zone, send a second notification to the AMS indicating that another potential traffic issue at the second zone is cleared.
Pazhayampallil suggests:
in response to identifying that the second road users are proceeding according to the speed limit of the second zone (The computer system can also clear a discrepancy at a geospatial location if other autonomous vehicles passing the geospatial location of the discrepancy—detected by one autonomous vehicle—fail to return like discrepancy flags or if sensor data requested from these other autonomous vehicles by the computer system fail to reflect this discrepancy. The computer system can therefore continue to reevaluate a discrepancy at a particular geospatial location as additional autonomous vehicles pass this geospatial location and return sensor data to the computer system; 0054); and
send a second notification to the AMS indicating that another potential traffic issue at the second zone is cleared (The computer system can then trigger autonomous vehicles nearby to revert to local copies of pre-update localization maps when sensor data received from other autonomous vehicles passing the location of the discrepancy indicate that the discrepancy is no longer present (e.g., once an accident has been cleared); 0059).
Therefore, it would have been obvious at the time the invention was filed to incorporate the UAV for performing surveillance of a scene as taught by Grimm, with the discrepancy flags suggested by Pazhayampallil. The motivation would be to indicate that the discrepancy is no longer present. Pazhayampallil at 0059.
Regarding claim 25, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 11, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to the rejection of claim 25.
Regarding claim 26, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 12, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to the rejection of claim 26.
Regarding claim 27, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 13, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to the rejection of claim 27.
Regarding claim 28, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 22, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to the rejection of claim 28.
Regarding claim 29, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 23, as discussed above, in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to the rejection of claim 29.
Regarding claim 30, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 9, as discussed above. Grimm also suggests identifying, by the processor and based on second sensor data of the sensors of the AV, second road users in a second zone; and in response to determining by the processor that a threshold number of the second road users are not proceeding according to an expected speed limit of the second zone (The object detection module 30 can also determine the velocity of other vehicles on the roadway, and identify situations where vehicles are stopped [i.e., “slower”] that should ordinarily be moving (such as on a highway); 0020. Examiner notes that the vehicle is capable of detecting users as it travels in any number of zones. It is an obvious design choice to select how many times the vehicle detects and reports issues.), sending, by the processor, a second notification to the AMS indicating a potential traffic issue at the second zone  (The computer system can then trigger autonomous vehicles nearby to revert to local copies of pre-update localization maps when sensor data received from other autonomous vehicles passing the location of the discrepancy indicate that the discrepancy is no longer present (e.g., once an accident has been cleared); 0059).   
Regarding claim 31, Grimm-Pazhayampallil suggests all the limitations and motivation of claim 9, as discussed above. Grimm also suggests  in response to a trajectory of the AV being blocked, initiating, by the processor, a request to a tele-operator for assistance (In the case of a tree or other obstacle on the roadway 102, as an example, the vehicles 120 and 130 would both have detected the large, static object in an unexpected location on the road surface. The vehicles 120 and 130 may also have performed braking and/or steering maneuvers in response to the presence of the obstacle. This data is communicated to the central server 170, in the manner discussed relative to the vehicle 10 of FIG. 1; 0028 and The advisories from the data at the box 240 are preferably issued using the telematics system 70 [i.e., a tele-operator], which is in direct and continuous communications with the central server 170; 0047).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm-Pazhayampallil, further in view of Lockwood et al., (U.S. Patent Application Publication No. 2019/0196464 A1), hereinafter (“Lockwood”).
Regarding claim 10, Grimm-Pazhayampallil suggests all the limitations of claim 30, as discussed above. However, Grimm-Pazhayampallil do not explicitly disclose receiving, by the processor, a response to the notification, wherein the response comprises a request to enable live streaming using a camera of the AV; and in response to the request to enable live streaming, streaming,  by the processor, real-time images. 
Lockwood suggests receiving, by the processor, a response to the notification, wherein the response comprises a request to enable live streaming using a camera of the AV (the SAE 308 may cause display by the display 156B of a situation view 402 that depicts, for example, a view from the perspective of the vehicle 102; 0113); and in response to the request to enable live streaming, streaming,  by the processor, real-time images (the situation view 402 can include one or more of a live (real-time) video feed and a live sensor view providing a depiction of objects and surroundings sensed by the sensors of the vehicle 102; 0113).
Therefore, it would have been obvious at the time the invention was filed to incorporate the road monitoring techniques of Grimm-Pazhayampallil with the live (real-time) video feed concepts of Lockwood. The motivation would be providing a depiction of objects and surroundings sensed by the sensors of the vehicle. Lockwood at 0113.
Regarding claim 24, Grimm-Pazhayampallil, further in view of Lockwood, [hereinafter Grimm-Pazhayampallil-Lockwood] suggest all the limitations and motivation of claim 23, as discussed above. However, Grimm-Pazhayampallil do not explicitly disclose receive a response to the first notification, wherein the response comprises a request to enable live streaming using a camera of the AV; and in response to the request to enable live streaming, stream real-time images.
Lockwood suggests receive a response to the first notification, wherein the response comprises a request to enable live streaming using a camera of the AV (the SAE 308 may cause display by the display 156B of a situation view 402 that depicts, for example, a view from the perspective of the vehicle 102; 0113); and in response to the request to enable live streaming, stream real-time images (the situation view 402 can include one or more of a live (real-time) video feed and a live sensor view providing a depiction of objects and surroundings sensed by the sensors of the vehicle 102; 0113).
Therefore, it would have been obvious at the time the invention was filed to incorporate the road monitoring techniques of Grimm-Pazhayampallil with the live (real-time) video feed concepts of Lockwood. The motivation would be providing a depiction of objects and surroundings sensed by the sensors of the vehicle. Lockwood at 0113.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aitidis disclosing [0064] speed of the vehicle being above a threshold value; [0065] acceleration of the vehicle being above a threshold value; [0066] accelerator pedal of the vehicle being depressed beyond a threshold distance; [0067] rate of increase of accelerator pedal depression beyond a threshold; [0068] high gear during forward motion of the vehicle; [0069] current location of the vehicle; [0070] data from the transmitter/receiver sensor; [0071] interpretation of camera images obtained by a camera comprised within or connected to the vehicle; [0072] traffic in the vicinity of the vehicle suggests free flow conditions on an open road; detection of approaching vehicles or objects at speeds or acceleration above a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487